            Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                            §
    In re                                                   §         Chapter 11
                                                            §
    NPC INTERNATIONAL, INC.,                                §         Case No. 20–33353 (DRJ)
    et al.,                                                 §
                        Debtors.1                           §         (Jointly Administered)
                                                            §

                         DEBTORS’ MOTION FOR ENTRY OF
              FINAL DECREE CLOSING CERTAIN OF THE CHAPTER 11 CASES

    Please note that through the entry of General Order 2020-10 on March 24, 2020, General
    Order 2020-11 on April 27, 2020, General Order 2020-17 on June 12, 2020, General Order
    2020-18 on June 29, 2020, and General Order 2020-19 on August 7, 2020 the Court
    invoked and then extended and modified the protocol for emergency public health or
    safety conditions.

    Audio communication will be by use of the Court’s dial-in facility. You may access the
    facility at (832) 917-1510. You will be responsible for your own long-distance charges.
    Once connected, you will be asked to enter the conference room number. Judge Jones’
    conference room number is 205691.

    You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that
    you download the free GoToMeeting application. To connect, you should enter the
    meeting code “JudgeJones” in the GoToMeeting app or click the link on Judge Jones’
    home page on the Southern District of Texas website. Once connected, click the settings
    icon in the upper right corner and enter your name under the personal information
    setting.

    Hearing appearances must be made electronically in advance of the hearing. To make
    your electronic appearance, go to the Southern District of Texas website and select
    “Bankruptcy Court” from the top menu. Select “Judges’ Procedures,” then “View Home
    Page” for Judge Jones. Under “Electronic Appearance” select “Click here to submit
    Electronic Appearance”. Select the case name, complete the required fields and click
    “Submit” to complete your appearance.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are NPC International, Inc. (7298); NPC Restaurant Holdings I LLC (0595); NPC Restaurant Holdings II
    LLC (0595); NPC Holdings, Inc. (6451); NPC International Holdings, LLC; (8234); NPC Restaurant Holdings,
    LLC (9045); NPC Operating Company B, Inc. (6498); and NPC Quality Burgers, Inc. (6457). The Debtors’
    corporate headquarters and service address is 4200 W. 115th Street, Suite 200, Leawood, KS 66211.
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 2 of 14




 If you object to the relief requested, you must respond in writing. Unless otherwise
 directed by the Court, you must file your response electronically at
 https://ecf.txsb.uscourts.gov/ within twenty-one days from the date this motion was filed.
 Otherwise, the Court may treat the pleading as unopposed and grant the relief requested.

               NPC International, Inc. and its debtor affiliates in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), respectfully represent as

follows in support of this motion (the “Motion”):

                                         Relief Requested

               1.      Pursuant to section 350(a) of title 11 of the United States Code

(the “Bankruptcy Code”), and Rule 3022 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), the Debtors seek entry of a final decree and order, substantially in the

form attached hereto as Exhibit A (the “Proposed Final Decree”), closing certain of the chapter

11 cases of the Debtors on the list attached to the Proposed Final Decree as Appendix 1

(collectively, the “Closing Debtors”).

               2.      The chapter 11 case of Debtor NPC International, Inc. (“NPCI”)

(Case No. 20–33353 (DRJ)) (the “NPC Remaining Case”) will remain open to provide the

Debtors the opportunity to finalize the process of resolving any contested matters and reconciling,

objecting to, and resolving claims.

                                           Jurisdiction

               3.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§ 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

               4.      On July 1, 2020 (the “Petition Date”), each of the Debtors commenced

with this Court a voluntary case under chapter 11 of the Bankruptcy Code. Prior to the Effective

                                                 2
         Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 3 of 14




Date (as defined below), the Debtors were authorized to continue to operate their businesses and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

                   5.       The Debtors’ chapter 11 cases were jointly administered for procedural

purposes only pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1.

                   6.       On July 13, 2020, the United States Trustee for the Southern District of

Texas (the “U.S. Trustee”) appointed an official committee of unsecured creditors

(the “Creditors’ Committee”). See Notice of Appointment of Committee of Unsecured Creditors

[Docket No. 193]. The Creditors’ Committee was dissolved on the Effective Date pursuant to

section 12.18 of the Plan (as defined below) except for certain limited purposes.

                   7.       On January 25, 2021, the Court entered the Order (A) Authorizing the Sale

of Acquired Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests,

(B) Authorizing and Approving the Purchase Agreement for Such Sale, (C) Approving the

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases Related

Thereto, and (D) Granting Related Relief [Docket No. 1474], and the Order (A) Authorizing the

Sale of Acquired Wendy’s Assets Free and Clear of Liens, Claims, Encumbrances, and Other

Interests, (B) Authorizing and Approving the Wendy’s Purchase Agreement for Such Sale,

(C) Approving the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases Related Thereto, and (D) Granting Related Relief [Docket No. 1475], together approving

the Sale Transaction with the Successful Bidders.2 On March 24, 2021, the Sale Transaction

closed and substantially all of the Debtors’ Assets were sold to the Successful Bidders.




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan
    or the Confirmation Order (defined below), as applicable.

                                                           3
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 4 of 14




               8.      On January 29, 2021, the Court entered the Findings of Fact, Conclusions

of Law, and Order Confirming Second Amended Joint Chapter 11 Plan of NPC International, Inc.

and Its Affiliated Debtors [Docket No. 1528] (the “Confirmation Order”), confirming the Second

Amended Joint Chapter 11 Plan of NPC International, Inc. and Its Affiliated Debtors [Docket

No. 1477] (the “Plan”). Pursuant to paragraph 20 of the Confirmation Order, the Confirmation

Order is a final order, and the period in which an appeal must be filed commenced upon entry of

the Confirmation Order. No appeal was timely filed.

               9.      On March 31, 2021, all conditions to effectiveness of the Plan occurred and

the Plan became effective (the “Effective Date”). On April 1, 2021, the Debtors filed the Notice

of (I) Entry of Order Confirming Joint Chapter 11 Plan of NPC International Inc. and its Affiliated

Debtors, (II) Occurrence of Effective Date, (III) Administrative Expense Claim Bar Date, and

(IV) Driver Claimant Admin Bar Date [Docket No. 1643]. Upon the occurrence of the Effective

Date, pursuant to sections 5.4(b) and 5.18 of the Plan, respectively, an entity was created to

reconcile and resolve all Claims against the Debtors, other than with respect to General Unsecured

Claims, and Wind Down the remaining Estates (the “Liquidating Trust”), and a separate trust for

general unsecured creditors (the “GUC Trust”) was created for the purposes of reviewing,

reconciling, objecting to, and resolving disputed General Unsecured Claims and making

appropriate distributions.

               10.     As contemplated and required by the Plan and the Confirmation Order, all

documents and agreements necessary to implement the Plan were executed or will be executed in

accordance with the terms of the Plan and the Confirmation Order.

               11.     All claims of creditors in the chapter 11 cases have been or will be paid,

resolved, or disputed consistent with the relevant provisions of the Plan. There are a number of



                                                4
        Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 5 of 14




claims at or related to the Closing Debtors that are outstanding and yet to be resolved, which will

be resolved either through the Liquidating Trust or the GUC Trust in accordance with the Plan.

               12.    All professional fees, if not already paid, will be paid out of the Fee Escrow

account funded by the Debtors in accordance with section 2.2 of the Plan by the NPC Remaining

Case.

               13.    All expenses arising from the administration of the Closing Debtors’ estates

and chapter 11 cases, including court fees and fees arising under 28 U.S.C. § 1930(a)(6)

(the “Section 1930 Fees”), have been paid or will be paid in accordance with paragraph 28 of the

Confirmation Order. The total quarterly U.S. Trustee fees paid by the Closing Debtors for the first

quarter of 2021 were approximately $501,500. The total quarterly U.S. Trustee fees paid by the

Closing Debtors for the second quarter of 2021, if any, will be paid when they come due.

               14.    All transactions and distributions required to be made under the Plan have

been made or will be made in accordance with the terms thereof. The Debtors have funded the

amounts to be distributed under the Plan, including significant creditor distributions made on the

Effective Date to holders of Allowed Priority Term Loan Secured Claims and Allowed First Lien

Secured Claims, as well as the Fee Escrow Account, the Wind Down Budget, and necessary

reserves on account of any disputed claims under the Plan. The Debtors have also funded the GUC

Trust with the $3,000,000 in GUC Trust Assets and $500,000 in GUC Trust Reserve.

               15.    With respect to adversary proceedings related to the Closing Debtors, in the

case of NPC International, Inc. v. McLane Foodservice, Inc. (Adv. Pro. No. 20-03353)

(the “McLane Adversary Proceeding”), the Debtors and McLane Foodservice, Inc. filed the

Joint Stipulation of Dismissal of Adversary Proceedings (Adv. Docket No. 60) on February 3,




                                                5
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 6 of 14




2021, dismissing the McLane Adversary Proceeding with prejudice.             No other adversary

proceedings remain pending against the Closing Debtors.

                                         Basis for Relief

               16.    Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is

fully administered and the court has discharged the trustee, the court shall close the case.”

11 U.S.C. § 350(a). Bankruptcy Rule 3022, which implements section 350 of the Bankruptcy

Code, further provides that “[a]fter an estate is fully administered in a chapter 11 reorganization

case, the court, on its own motion or on motion of a party in interest, shall enter a final decree

closing the case.” Fed. R. Bankr. P. 3022.

               17.    The term “fully administered” is not defined in either the Bankruptcy Code

or the Bankruptcy Rules. The Advisory Committee Note to Bankruptcy Rule 3022, however, sets

forth the following non-exclusive factors to be considered in determining whether a case has been

fully administered:

               a) whether the order confirming the plan has become final;

               b) whether deposits required by the plan have been distributed;

               c) whether the property proposed by the plan to be transferred has been
                  transferred;

               d) whether the debtor or its successor has assumed the business or the
                  management of the property dealt with by the plan;

               e) whether payments under the plan have commenced; and

               f) whether all motions, contested matters, and adversary proceedings have been
                  finally resolved.

Fed. R. Bankr. P. 3022, Advisory Comm. Note (1991).

               18.    Courts have generally used the six factors listed in the Advisory Committee

Note to determine whether a case has been fully administered. See, e.g., In re Clayton, 1996 WL


                                                6
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 7 of 14




661099, summary op. at *1–2 (5th Cir. 1996) (“Although rule 3022 does not define ‘fully

administered,’ the Advisory Committee Notes provide some guidance, listing various factors a

court should consider in determining whether an estate has been fully administered”); In re JCP

Props., Ltd., 540 B.R. 596, 605 (Bankr. S.D. Tex. 2015) (analyzing Advisory Committee Notes);

In re Valence Tech., Inc., Ch. 11 Case No. 12-11580-CAG, 2014 WL 5320632, at *3 (Bankr. W.D.

Tex. Oct. 17, 2014); In re Gould, 437 B.R. 34, 37 (Bankr. D. Ct. 2010); In re Jay Bee Enter., Inc.,

207 B.R. 536, 538 (Bankr. E.D. Ky. 1997). The six factors, however, are merely guidelines that

aid a court’s determination, and each of the factors need not be present before a court enters a final

decree. See Mold Makers, 124 B.R. 766, 768 (Bank. N.D. Ill. 1990) (“[A]ll of the factors in the

Committee Note need not be present before the Court will enter a final decree”); see also Walnut

Associates v. Saidel, 164 B.R 487, 493 (E.D. Pa. 1994).

               19.     Courts have previously entered final decrees notwithstanding remaining

future payments contemplated under a chapter 11 plan. See, e.g., In re Gen. Dev. Corp., 180 B.R.

303, 306 (Bankr. S.D. Fla. 1995) (the fact that there might be further redistribution of stock and

notes by reorganized debtor as well as continuing payments of cash to certain creditors did not

prevent bankruptcy court from entering final decree closing consolidated Chapter 11 cases based

on substantial consummation of Chapter 11 plan); In re Johnson, 402 B.R. 851, 856 (Bankr. N.D.

Ind. 2009) (“Although the debtor has not completed the plan payments, that does not prevent a

case from being fully administered.”); In re Mendez, 464 B.R. 63, 65 (Bankr. D. Mass. 2011)

(an individual Chapter 11 case need not remain open during the entire post-confirmation period

only because a discharge has not been entered and plan payments have not been completed).

Indeed, the Advisory Committee Notes to Bankruptcy Rule 3022 expressly provide that “entry of




                                                  7
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 8 of 14




a final decree closing a chapter 11 case should not be delayed solely because the payments required

by the plan have not been completed.” Fed. R. Bankr. P. 3022, Advisory Comm. Note.

               20.     In addition to the factors set forth in the Advisory Committee Note, courts

have considered whether the plan has been substantially consummated. See, e.g., JCP Props, 540

B.R. at 605 (“[S]ubstantial consummation is the pivotal question here to determine the propriety

of closing the [debtor’s] case by Final Decree.”); In re Gates Cmty. Chapel of Rochester, Inc., 212

B.R. 220, 224 (Bankr. W.D.N.Y. 1997) (considering substantial consummation as a factor in

determining whether to close a case); Walnut Assocs., 164 B.R. at 493 (same). Section 1101(2) of

the Bankruptcy Code defines “substantial consummation” as “(a) transfer of all or substantially all

of the property proposed by the plan to be transferred; (b) assumption by the debtor or by the

successor to the debtor under the plan of the business or of the management of all or substantially

all of the property dealt with by the plan; and (c) commencement of distribution under the plan.”

               21.     Bankruptcy courts have adopted the view that “these factors are but a guide

in determining whether a case has been fully administered, and not all factors need to be present

before the case is closed.” In re SLI, Inc., No. 02-12608 (WS), 2005 WL 1668396, at *2 (Bankr.

D. Del. June 24, 2005) (citing In re Mold Makers, Inc., 124 B.R. 766, 768-69 (Bankr. N.D. Ill.

1991)); see also In re Federated Department Stores, Inc., 43 Fed. Appx. 820, 822 (6th Cir. 2002)

(“A court should review each request for entry of a final decree on a case-by-case basis and analyze

the factors set forth in Rule 3022, along with any other relevant factors, in determining whether an

estate has been fully administered.”); In re Kliegl Bros. Universal Elec. Stage Lighting Co., Inc.,

238 B.R. 531, 542 (Bankr. E.D.N.Y. 1999) (recognizing that bankruptcy courts weigh the factors

contained in the advisory committee note when deciding whether to close a case); Ericson v. IDC

Servs., Inc. (In re IDC Servs., Inc.), Ch. 11 Case No. 93 B 45922 (SMB), 1998 WL 547085, at *3



                                                 8
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 9 of 14




(S.D.N.Y. Aug. 28, 1998) (“[T]he approach that looks to the Advisory Note provides a more

complete and flexible standard for determining when to close a chapter 11 case, and is therefore

preferable.”); In re Jay Bee Enters., Inc., 207 B.R. 536, 538 (Bankr. E.D. Ky. 1997) (“Rule 3022

allows the court flexibility. It does not require that a chapter 11 case be kept open until all awarded

fees and allowed claims have been paid in accordance with the confirmed plan or until the statutory

fees . . . have been paid.”); Walnut Assocs. v. Saidel, 164 B.R 487, 493 (E.D. Pa. 1994) (“[A]ll of

the factors in the Committee Note need not be present before the Court will enter a final decree.”).

             Chapter 11 Cases of Closing Debtors Have Been Fully Administered

               22.     The Closing Debtors have been “fully administered” within the meaning of

section 350 of the Bankruptcy Code, making it appropriate for the Court to enter a final decree

closing these cases. The Confirmation Order was entered on January 29, 2021, and the Plan has

been substantially consummated. Among other things:

               a)      the Confirmation Order has become final and is non-appealable;

               b)      all payments required to be made pursuant to the Plan have been paid or
                       will be paid;

               c)      there are no open contested matters or adversary proceedings that require
                       the cases to remain open;

               d)      substantially all of the distributions provided for under the Plan, including
                       initial creditor distributions and funding of the Fee Escrow Account, the
                       Wind Down Budget, and the GUC Trust, have been made and any
                       remaining distributions will be made in accordance with the terms of the
                       Plan;

               e)      all of the transactions contemplated by the Plan have closed; and

               f)      the Plan has been substantially consummated within the meaning of section
                       1101(2) of the Bankruptcy Code.

               23.     The foregoing factors support closing the Closing Debtors. The fact that

the Debtors are still reviewing and resolving claims does not require that the Closing Debtors


                                                  9
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 10 of 14




remain open until all such claims are resolved and distributions are made. Jay Bee Enters., 207

B.R. at 539 (finding that Bankruptcy Rule 3022 “does not require that a chapter 11 case be kept

open until all awarded fees and allowed claims have been paid in accordance with the confirmed

plan or until the statutory fees . . . have been paid”). The Court will retain jurisdiction over all

remaining proofs of claim filed against all Debtors, including administrative expense claims filed

against any of the Closing Debtors, through the NPC Remaining Case, and all distributions will be

made as if grouped at the NPC Remaining Case. The Debtors are not seeking to close the NPC

Remaining Case at this time. Notably, the majority of claims yet to be resolved are against the

NPC Remaining Case.

               24.     This is consistent with section 5.16 of the Plan, which provides that “matters

concerning Claims may be heard and adjudicated in one of the Debtors’ Chapter 11 Cases that

remains open regardless of whether the applicable Claim is against a Debtor in a Chapter 11 Case

that is closed.” And, pursuant to section 7.10 of the Plan, the Debtors have the authority to resolve

all outstanding Claims against the Debtors in accordance with the Plan or any mechanism approved

by the Bankruptcy Court. This authority extends to the Liquidating Trust. According to section

5.4(b) of the Plan, the Plan Administrator, on behalf of the Debtors and the Liquidating Trust, shall

have the right and authority to “control and effectuate the Claims reconciliation process, including

to object to, seek to subordinate, compromise or settle any and all Claims against the Debtors,

other than with respect to the General Unsecured Claims.” Further, section 5.16 of the Plan

specifically provides the Debtors with the ability to “submit separate orders to the Bankruptcy

Court under certification of counsel closing individual Chapter 11 Cases and changing the caption

of the Chapter 11 Cases accordingly,” notwithstanding ongoing wind-down efforts in the NPC

Remaining Case.



                                                 10
     Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 11 of 14




               25.    To the extent necessary, however, the Court will retain jurisdiction over any

issues relating to the Closing Debtors, including the resolution of Claims, given that the NPC

Remaining Case will remain open. Therefore, leaving the NPC Remaining Case open will provide

an additional avenue for resolving any issues that may arise that relate to the Closing Debtors,

without the need to reopen those cases. Other than resolving outstanding claims (which the

Debtors propose to effectuate through the NPC Remaining Case), there is no other purpose for

keeping the Closing Debtors open.

               26.    All fees under 28 U.S.C. § 1930(a)(6) (“Section 1930 Fees”) that are due

and owing in these Chapter 11 Cases have been paid or will be paid in the ordinary course. Any

further Section 1930 Fees that may arise in the Debtors’ Chapter 11 Cases (including those in

relation to the Closing Debtors) will be paid as and when such fees come due. As such, closing

the Closing Debtors complies with Bankruptcy Rule 3022.

               27.    In addition to the reasons explained above, closing the Closing Debtors will

relieve the Court, the Office of the United States Trustee for the Southern District of Texas, and

the Debtors from each of their administrative burdens with respect to the Closing Debtors. Indeed,

closing the Closing Debtors will alleviate the Debtors’ obligation to pay quarterly fees under

section 1930 of title 28 of the United States Code for the Closing Debtors. See In re A.H. Robins

Co., Inc., 219 B.R. 145, 149 (Bankr. E.D. Va. 1998) (finding that “the obligation to pay UST fees

terminates upon closure, dismissal, or conversion of a Chapter 11 case, and will not be paid ad

infinitum”). The Debtors have paid approximately $1.5 million in U.S. Trustee fees in these cases

and estimate that approximately $500,000 in U.S. Trustee fees will be due for the next quarterly

payment due July 31, 2021 for the quarter ending June 30, 2021. Unless and until the Bankruptcy




                                               11
     Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 12 of 14




Court enters a final decree closing the Closing Debtors, the Debtors must continue paying U.S.

Trustee fees while the Closing Debtors unnecessarily remain open.

                28.   The Bankruptcy Court’s role in administering the chapter 11 cases of the

Closing Debtors is complete. “The court should not keep [a] case open only because of the

possibility that the court’s jurisdiction may be invoked in the future.” Fed. R. Bankr. P. 3022,

Advisory Comm. Notes (1991). Furthermore, any party in interest may petition the Bankruptcy

Court to reopen any of the Closing Debtors’ chapter 11 cases pursuant to section 350(b) of the

Bankruptcy Code, despite the entry of the final decree closing those cases. See Fed. R. Bankr.

P. 5010. Accordingly, entry of a final decree closing the chapter 11 cases of the Closing Debtors

is warranted.




                       [Remainder of the Page Intentionally Left Blank.]




                                               12
      Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 13 of 14




                                              Notice

               WHEREFORE the Debtors respectfully request that the Court grant the relief

requested herein and such other and further relief as it deems just and proper.

 Dated: May 28, 2021                                 /s/ Alfredo R. Pérez
        Houston, Texas                             WEIL, GOTSHAL & MANGES LLP
                                                   Alfredo R. Pérez (15776275)
                                                   700 Louisiana Street, Suite 1700
                                                   Houston, Texas 77002
                                                   Telephone: (713) 546-5000
                                                   Facsimile: (713) 224-9511
                                                   Email: Alfredo.Perez@weil.com

                                                   – and –

                                                   WEIL, GOTSHAL & MANGES LLP
                                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                                   Kevin Bostel (admitted pro hac vice)
                                                   Natasha Hwangpo (admitted pro hac vice)
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                   Email: Ray.Schrock@weil.com
                                                          Kevin.Bostel@weil.com
                                                          Natasha.Hwangpo@weil.com

                                                   Attorneys for Debtors, Debtors in Possession,
                                                   and Liquidating Trust
     Case 20-33353 Document 1730 Filed in TXSB on 05/28/21 Page 14 of 14




                                   Certificate of Service

I hereby certify that, on May 28, 2021, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.


                                                   /s/ Alfredo R. Pérez
                                                   Alfredo R. Pérez
